Citation Nr: 1742323	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO. 14-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression, to include as secondary to service-connected post-operative fracture of the right elbow. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected post-operative fracture of right elbow. 


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from April 1986 to March 1990. This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). In accordance with Clemons, the Board has expanded the issue on appeal as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not appeal a January 2008 rating decision that denied service connection for depression; thus, the decision became final.

2. New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression.

3. The most probative evidence shows the Veteran has schizoaffective disorder that had its onset during active service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim for entitlement to service connection for depression. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for schizoaffective disorder are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision to grant the service connection claim on appeal, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim are moot.

Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance. Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2016). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source. 38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In a January 2008 rating decision, the RO denied service connection for depression. The RO denied the claim, noting that the service treatment records (STRs) showed that the Veteran was seen for alcohol abuse, but there were no complaints, treatments, or diagnosis of depression during service. The RO noted that VA treatment records following service showed ongoing treatment for polysubstance abuse and that the Veteran was diagnosed with depressive disorder due to family stressors. However, the RO denied the claim stating that the condition neither occurred in nor was caused by service. The Veteran did not appeal or submit new and material evidence within one year. The rating decision is thus final based on the evidence then of record. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the January 2008 decision included service treatment records (STRs) and VA treatment records from April 1997 to January 2008.

Evidence submitted after the January 2008 decision includes 1) an October 2011 Letter from Dr. S.M.; 2) a January 2012 VA examination; 3) a December 2012 Disability Benefits Questionnaire; 4) August 2015 Mental Status Examination by Dr. J.R.A.; 5) the June 2017 Board Hearing Transcript; and 6) additional private and VA treatment records. Of particular significance is the August 2015 Mental Status Examination because it provides a nexus opinion that the Veteran's psychiatric disorder was caused or aggravated by service.  

The Board finds that new and material evidence has been presented. The evidence, including the August 2015 Mental Status Examination by Dr. J.R.A., is new because it was not previously submitted to VA. The evidence is material because it relates to an unestablished fact necessary to establish the claim-specifically evidence of onset of bipolar disorder during the Veteran's period of active service. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant, as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 

Service Connection for an Acquired Psychiatric Disorder 

In this case the Veteran is seeking service connection for an acquired psychiatric disorder, which he asserts is related to his period of active service. 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence of the record. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that symptoms of a psychiatric disorder were aggravated during his period of service, particularly highlighting the January 1989 service treatment records (STRs) where he was provided a psychological consult. STRs show that no psychiatric disorder was noted upon the Veteran's enlistment examination in April 1986. In the corresponding report of medical history, the Veteran denied having ever had depression or excessive worry. The Veteran's STRs show he was sent for a mental status evaluation in January 1989. The Veteran reported that he had lost 22 pounds in the prior three months. The Veteran reported that he needed to talk to someone because he did not know if he could handle anymore, felt like he was going over the edge, and reported alternating suicidal and homicidal thoughts. The examiner noted that the Veteran was in a depressed mood with mood appropriate affect. The examiner provided rule-out impressions of ETOH abuse dependence and anti-social personality disorder. In a follow-up consultation in January 1989, the Veteran was diagnosed with polysubstance dependence. In his February 1990 report of medical history at separation, the Veteran noted depression or excessive worry.

In an October 2011 letter, Dr. S.M. diagnosed the Veteran with mood disorder, depressed, secondary to chronic pain disorder and explained that the diagnosis was based on meeting the clinical criteria for a depressive disorder, and a clinically observed relationship between exacerbations in pain and onset of depressed mood. Dr. S.M. further stated that although the Veteran has had episodes of substance abuse, this had not caused the Veteran's mental disorders. No opinion was provided.

In his November 2011 claim, the Veteran explained that his alcohol abuse was his way of dealing with depression. The Veteran stated that his depression was greatly aggravated by his service and further aggravated by his chronic pain issues.

In January 2012, the Veteran was afforded a VA examination. The examiner diagnosed polysubstance dependence in sustained remission, alcohol dependence in partial remission, and depressive disorder NOS. Additionally, the examiner diagnosed pain disorder associated with both psychological factors and a general condition. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In rendering this opinion, the examiner noted that the Veteran had a "reported and documented long-standing history of polysubstance abuse/dependence," which by the Veteran's own report began prior to his military service. The examiner stated that per the Veteran's account, his depression commenced in childhood, although he denied a history of depression on his enlistment form. The examiner also noted that there was no diagnosis of a depressive disorder while in the military, although the military clinician mentioned his mood was somewhat depressed on mental status examination in January 1989.  

The record contains a December 2012 disability benefits questionnaire by Dr. S.M. She diagnosed the Veteran with schizoaffective bipolar type and pain disorder due to a chronic degenerative spine disorder. However, she did not provide an etiological opinion regarding the relationship between the diagnosed disabilities and the Veteran's service. 

In an August 2015 mental status examination, Dr. J.R.A, a licensed psychologist, diagnosed the Veteran with schizoaffective disorder, bipolar type, and anti-social personality disorder with borderline features. Dr. J.R.A. conducted an examination of the Veteran, a thorough review of the claims file, citing to the STRs and all of the medical evidence, including varying diagnoses, contained in the record, and concluded that the diagnosis of schizoaffective disorder was the "only correct" diagnosis that he had found in the numerous treatment records. Based on his review, Dr. J.R.A. opined that as to what percentage of the Veteran's disorder was due to military service and what was due to other disorders was "difficult to say because his symptoms intermingle." The psychologist stated, however, that it was clear that the Veteran had "something like a nervous breakdown" while in service and "from that point on, [the Veteran] has been seriously mentally ill."

The Veteran attended a hearing before the Board in June 2017. The Veteran's representative and the Veteran emphasized that the Veteran had difficulty adjusting to service in Okinawa, Japan and that he was picked on by others during service.

Upon review of the evidence, and giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for schizoaffective disorder is warranted. 

First, the Veteran has a current diagnosis of schizoaffective disorder, bipolar type, as explained by the private psychologist in August 2015. See August 2015 Mental Status Examination. Thus, the first element of service connection is met. 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, there are in-service symptoms. STRs show that no psychiatric disorder was noted upon the Veteran's enlistment examination in April 1986. In the corresponding report of medical history, the Veteran denied having ever had depression or excessive worry. In January 1989, the Veteran was noted as having a depressed mood, suicidal, and homicidal ideations. In his February 1990 report of medical history at separation, the Veteran noted depression or excessive worry.

Third, the most probative evidence of record supports a finding that the Veteran's schizoaffective disorder had its onset during service. The Board finds the August 2015 mental status examination to be probative in that Dr. J.R.A. conducted a thorough psychological examination of the Veteran and review of the claims file, citing to the STRs and all of the medical evidence, including varying diagnoses, contained in the record. Dr. J.R.A. also resolved any discrepancies regarding diagnoses by stating that schizoaffective disorder is the correct diagnosis. The Board thus accords this opinion significant weight. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion). Dr. J.R.A. further concluded that the Veteran's schizoaffective disorder began in service and has continued from that time to the present.

Accordingly, the Board concludes that the most probative medical evidence of record demonstrates that the Veteran's schizoaffective disorder is related to active service. Therefore, the criteria for service connection for schizoaffective disorder have been met. 


ORDER

New and material has been presented, and the claim for entitlement to service connection for depression is reopened.

Service connection for schizoaffective disorder is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


